Citation Nr: 1137796	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  04-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran had active service from March 1987 to December 1997.  He died in early 2003.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico, that denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.

This matter was previously before the Board in April 2007 at which time it was remanded for additional development.  In August 2011, the Board requested a VA medical opinion from an endocrinologist.


FINDINGS OF FACT

1.  Many years after service, the Veteran committed suicide, sustaining a gunshot wound to the head, from which he died in early 2003.  At the time of his death, he had a 100 percent disability rating for service-connected Graves Disease; a 50 percent disability rating for service-connected sleep apnea; a 40 percent disability rating for service-connected herniated nucleus pulposus of the lumbar spine; a noncompensable disability rating for service-connected tonsillectomy; a noncompensable disability rating for service-connected status post non-displaced fracture of the proximal phalanx of the right fifth toe; and a noncompensable disability rating for service-connected status post avulsion fracture of the proximal phalanx of the left thumb.  

2.  The evidence establishes that severe depression, which was a manifestation of the hypothyroidism that was secondary to the Veteran's service-connected Graves Disease, contributed materially or substantially to the Veteran's death.

3.  The Veteran was rated as being totally disabled continuously for a period of five years from December 2, 1997, the date of discharge from active duty, and the cause of his death was not due to willful misconduct.  


CONCLUSIONS OF LAW

1.  A disability incurred in service contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2011).  

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claims of service connection for the cause of the Veteran's death and DIC under the provisions of 38 U.S.C.A. § 1318.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).

Within this framework, the Board must consider the laws that otherwise govern the issue.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Gunshot wounds, however, are not subject to presumptive service connection.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

The Veteran died in early 2003.  A February 2003 death certificate provides that the cause of death was a gunshot wound to the head.  A January 2003 police incident report shows that the Veteran committed suicide by shooting himself in the head with a 9 millimeter pistol.

The appellant contends that the Veteran's depression, which was due to his service-connected Graves Disease, caused the suicide which led to his death.  At the time of his death, he had a 100 percent disability rating for service-connected Graves Disease; a 50 percent disability rating for service-connected sleep apnea; a 40 percent disability rating for service-connected herniated nucleus pulposus of the lumbar spine; a noncompensable disability rating for service-connected tonsillectomy; a noncompensable disability rating for service-connected status post non-displaced fracture of the proximal phalanx of the right fifth toe; and a noncompensable disability rating for service-connected status post avulsion fracture of the proximal phalanx of the left thumb.  Service connection had not been established for the condition listed on the death certificate, that of gunshot wound.

The record before the Board contains service treatment records and post-service 
medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Service treatment records reveal that the Veteran was treated for probable anxiety/hyperventilation in October 1991.  An August 1997 Medical Board report indicated that the Veteran was unfit for further service, and that he should be medically discharged.  He was diagnosed with chronic low back pain, spinal stenosis, and severe hypothyroidism secondary to Graves Disease.  On separation examination in September 1997, the Veteran reported experiencing depression or excessive worry as well as nervous trouble.  The examiner found that the Veteran's nervousness and depression were due to his unstable thyroid.

On VA examination in May 1998 for peripheral nerves, the Veteran reported being sleepy most of the time and stated that he felt tired, depressed, nervous, and anxious.  

In a post-service VA medical record dated in November 2000, the Veteran's depression and anxiety were found to be improved.  

In September 2011, a VA endocrinologist reviewed the Veteran's claims file in order to determine whether the Veteran's depression had its onset during his period of service, was a manifestation of his service-connected Graves Disease, and contributed to his suicide.  The endocrinologist opined that it was at least as likely as not that the Veteran's depression had its onset during his period of service because there was reference to treatment for anxiety and depression in his service treatment records.  He also found that it was more likely than not that the Veteran's uncontrolled hypothyroidism, which had a thyrotrophin-stimulating hormone (TSH) of 94 mcU/mL a few weeks prior to his suicide, resulted in severe depression and contributed to his suicide.  He explained that depression was a classical manifestation of hypothyroidism, and that the hypothyroidism itself was a sequelae of the Veteran's service-connected Graves Disease due to treatment with radioactive iodine about 10 years prior to the Veteran's death.  The endocrinologist concluded that it was more likely than not that the Veteran's depression contributed to his cause of death.  He reported that this was a straightforward case where the Veteran's TSH of 94 indicated that he had severe hypothyroidism.  He stated that this datum was available just prior to the Veteran's admission to a VA hospital with mental status changes consistent with myxedema.  He also noted that there had been no attempt to correct this state before discharging the Veteran, and that the Veteran had committed suicide a few days after discharge from the hospital.  The endocrinologist also attached a piece of medical literature to his opinion in which the relationship between depression and hypothyroidism was discussed.  He expressed his perturbation that the Veteran's case had taken 10 years to settle, as it was a straightforward case.    

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the September 2011 VA medical opinion finding that the Veteran's cause of death was related to his service-connected Graves Disease is probative and persuasive based on the examiner's comprehensive review of the claims file and thorough and detailed rationale.  Additionally, there is no contrary competent opinion of record.  

Given that the September 2011 medical opinion found that the Veteran's depression was a manifestation of his severe hypothyroidism, which was itself secondary to service-connected Graves Disease, and that this depression had materially and substantially contributed to the Veteran's suicide and thereby his death, the Board finds that service connection for the cause of the Veteran's death is warranted.  

As the preponderance of the evidence is in favor of the appellant's claim, service connection for the cause of the Veteran's death is warranted.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Dependency and Indemnity Compensation Benefits Under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 to a deceased Veteran's surviving spouse if the Veteran's death was not the result of willful misconduct, and at the time of death, any one of the three following circumstances existed:  (1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; (2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or (3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. §§ 1318, 5312 (West 2002); 38 C.F.R. § 3.22 (2011). 

The Veteran was granted a 100 percent disability rating for Graves Disease by the RO in August 1998, effective December 2, 1997, which is his date of discharge from active service.  In light of the foregoing, the Veteran was not service-connected for a disability rated as 100 percent disabling for at least 10 years prior to his death in February 2003.  As such, at the time of his death, he had not received compensation for a service-connected disability that had been continuously rated totally disabling for a period of 10 or more years immediately preceding his death, and the appellant is therefore not entitled to DIC under 38 U.S.C.A. § 1318 based on this criteria. 

Moreover, because it is undisputed that the Veteran was not a former prisoner of war, the appellant is not entitled to DIC under 38 U.S.C.A. § 1318 based on the criteria that the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  

However, the Veteran had been continuously rated 100 percent disabled for his Graves Disease since his release from active duty in December 1997 and for at least five years immediately preceding his death in February 2003, which satisfies one of the criteria under 38 U.S.C.A. § 1318 for granting entitlement to DIC.  

Regarding whether the Veteran's cause of death was the result of willful misconduct, in order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service-connected.  38 C.F.R. § 3.302(a) (2011).  

In September 2011, a VA endocrinologist reviewed the Veteran's claims file in order to determine whether the Veteran's depression had its onset during his period of service, was a manifestation of his service-connected Graves Disease, and contributed to his suicide.  The endocrinologist opined that it was at least as likely as not that the Veteran's depression had its onset during his period of service because there was reference to treatment for anxiety and depression in his service treatment records.  He also found that it was more likely than not that the Veteran's uncontrolled hypothyroidism, with a thyrotrophin-stimulating hormone (TSH) of 94 mcU/mL a few weeks prior to his suicide, resulted in severe depression and contributed to his suicide.  He explained that depression was a classical manifestation of hypothyroidism, and that the hypothyroidism itself was a sequelae of the Veteran's service-connected Graves Disease due to treatment with radioactive iodine about 10 years prior to the Veteran's death.  The endocrinologist concluded that it was more likely than not that the Veteran's depression contributed to his cause of death.  He reported that this was a straightforward case where the Veteran's TSH of 94 indicated that he had severe hypothyroidism.  He stated that this datum was available just prior to the Veteran's admission to a VA hospital with mental status changes consistent with myxedema.  He also noted that there had been no attempt to correct this state before discharging the Veteran and that the Veteran committed suicide a few days after discharge from the hospital.  The endocrinologist also attached a piece of medical literature to his opinion in which the relationship between depression and hypothyroidism was discussed.  He expressed his perturbation that the Veteran's case had taken 10 years to settle, as it was a straightforward case.    

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the September 2011 VA medical opinion finding that the Veteran's cause of death was related to his service-connected Graves Disease is probative and persuasive based on the examiner's comprehensive review of the claims file and thorough and detailed rationale.  Additionally, there is no contrary competent opinion of record.    

Suicide constitutes willful misconduct if the act of self-destruction is intentional.  38 C.F.R. § 3.302(a).  However, the medical evidence shows that the Veteran was mentally unsound because he had depression which contributed to his suicide.  Additionally, it is a constant requirement for a favorable action that the precipitating mental unsoundness be service-connected.  38 C.F.R. § 3.302(a).  In this case, the competent evidence of record indicates that the Veteran's depression was due to his service-connected Graves Disease because it was a manifestation of the severe hypothyroidism that was itself secondary to his service-connected Graves disease.  The Board therefore finds that the Veteran's cause of death was not willful misconduct, as his suicide was the consequence of a service-connected disability.    

As the preponderance of the evidence is in favor of the appellant's claim, entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is warranted.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Service connection for the cause of the Veteran's death is granted.  

DIC under the provisions of 38 U.S.C.A. § 1318 is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


